Citation Nr: 1433629	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial compensable rating for migraine headaches prior to November 25, 2010, and to a rating higher than 10 percent thereafter. 

2.  Entitlement to a compensable rating for right foot plantar fasciitis, status post heel spur repair with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to February 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for residuals of eye surgery; sinusitis; and asthma/reactive airways disease; and granted service connection for right foot plantar fasciitis status post heel spur repair with scar, and for migraine headaches, rated 0 percent, each, effective from February 17, 2008 (the day following the date of her discharge from active duty).   

A December 2012 rating decision increased the rating for migraine headaches to 10 
percent, effective November 25, 2010. The Veteran has not expressed satisfaction with the rating, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" remain on appeal.  The Veteran's claims folder is now in the jurisdiction of the Waco, Texas VARO. 

In a July 2013 decision, the Board granted service connection for dry eyes and asthma; denied service connection for sinusitis; denied a compensable rating for migraine headaches prior to November 24, 2010, and a rating in excess of 10 percent for migraine headaches thereafter; and denied a compensable rating for right foot plantar fasciitis. 

In an August 2013 rating decision, the RO implemented the award of service connection for asthma (10 percent) and dry eyes (noncompensable), effective from February 17, 2008.  These actions represent a complete grant of the benefits sought with respect to the Veteran's respiratory and eye claims.  See AB, supra.

The Veteran subsequently appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims.  In December 2013, pursuant to a Joint Motion for Partial Remand, the Court vacated the portion of the July 2013 Board decision that denied increased ratings for migraine headaches and right foot plantar fasciitis.  The Veteran chose not pursue an appeal of the portion of the Board's July 2013 that denied service connection for sinusitis, and the portion of the Board's decision that granted service connection for an eye disability and asthma will not be disturbed.

FINDINGS OF FACT

1.  Prior to November 25, 2010, the Veteran's migraine headaches were not shown to have been manifested by characteristic prostrating attacks averaging one in 2 months over the last several months, or by symptoms approximating such level of severity.

2.  From November 25, 2010, the Veteran's migraine headaches are not shown to have been manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. 

3.  The Veteran's migraine headaches have not been productive of severe economic inadaptability at any time during the appeal period.

4.  The Veteran's right foot plantar fasciitis has been productive of pain throughout the appeal period, but not by symptoms or impairment reasonably analogous to severe flatfoot or a moderately severe foot injury; her post-surgical right heel scar is well-healed.  


CONCLUSIONS OF LAW

1.   The criteria for an initial compensable rating for migraine headaches prior to November 25, 2010, and a rating higher than 10 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).

 2.  The criteria for a rating of 10 percent, but no higher, for right foot plantar fasciitis, status post heel spur repair with scar, are met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.7, 4.10, 4.31, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's migraine headache and right foot plantar fasciitis claims arose from her disagreement with the initial rating assigned following the grants of service connection.   Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist includes assisting her in obtaining her service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) and post-service treatment records have been secured. The RO arranged for VA examinations in January 2008 and November 2012.  The examinations are adequate for rating purposes as they contain the information necessary to properly adjudicate the claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.   See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2013), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.   38 C.F.R. § 4.3 (2013).

Migraine Headaches

The RO rated the Veteran's migraine headaches as non-compensably (0) percent disabling prior to November 25, 2010 and 10 percent disabling from that date.

Migraine headaches are rated under Diagnostic Code 8100.  Under this diagnostic code, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  A noncompensable (0 percent) rating is assigned when there are less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004). Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100. Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2012).  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

During a January 2008 VA examination, the Veteran reported headaches described as radiating, dull, and aching types, on average 3 times per month, of 1 hour duration.  She indicated that she was able to work when they occurred, but required medication, and was able to perform daily functions during flare-ups.  The current treatment was with Excedrin Migraine.  On examination, her head and cranial nerves were within normal limits.  The diagnosis was migraines. 

On November 2008 VA evaluation, the Veteran complained of headache for 3 days; on examination, there was no tenderness.   The assessment was strep throat; no diagnosis of headaches was rendered. 

On January 2009 VA evaluation, the Veteran complained of migraine attacks getting worse, with 3 attacks in the last 1 month.  The first attack was controlled by Pepsi but the last 2 were uncontrollable and she was vomiting. She took extra Elavil, but they did not help.  She was studying nursing.  Zomig for migraines was prescribed as needed. 

On June 2009 VA evaluation, the Veteran indicated that Zomig had helped her migraines and worked well, but that she continued to have different headaches after not being able to sleep for more than 24 hours. 

On April 2010 VA evaluation, the Veteran reported that propranolol was very helpful for her headaches; her headaches had been cut down from 2-3 a week to 1-3 a month, and she was happy and satisfied.  A CT scan of her head was normal.  The assessment was migraine without aura. On August 2010 VA evaluation, the Veteran reported 3 headaches a month, usually relieved by Imitrex.  The assessment migraine without aura, partially improved. 

In a November 25, 2010, VA emergency room evaluation, the Veteran reported that a headache started 2 days prior, and that it was typical of her migraines but worse this time.  She felt dizzy and had taken medication with no relief.  Thorazine and Zomig were given.  One-half hour later, the headache was improved, but not completely gone.  After another 1.5 hours, she was much better; the headache was mostly resolved.  She was sleeping and easily arousable.  Forty-five minutes later she felt well and ready to go home.  Her pain level at discharge was 0. 

On early November 2012 VA headaches examination, the Veteran indicated that currently, she was having around 4 headaches per month, typically with sharp pain over the left side of the face, as well as pulsating or throbbing head pain, and with nausea, photophobia, and phonophobia.  She denied vomiting. She was taking medication for migraines as needed.  Typically, head pain was for less than 1 day.  On average, she had had 1 prostrating attack in 2 months, and did not have very frequent prostrating and prolonged attacks of migraine headache pain. 

Prior to November 25, 2010, the Veteran's headaches were not shown to be manifested by characteristic prostrating attacks occurring once in 2 months over the last several months.  In fact, prostrating attacks were not shown at all prior to her November 25, 2010 emergency room visit.  In January 2008, she reported headaches averaging 3 times per month.  However, they were generally brief and not prostrating, and she could go to work and perform daily functions.  In January 2009, there is evidence of vomiting, but the headaches were not reported to be prostrating.  Zomig was prescribed; and in June 2009, she reported that Zomig worked well.  In April and August 2010, there was no indication that her headaches were prostrating (and she was reported to be happy and satisfied in April 2010).  

Accordingly, the Board finds that there is no medical evidence, or credible lay evidence, that the Veteran has experienced prostrating attacks averaging one in two months over the last several months as contemplated by the schedule.  Consequently, the criteria for an initial compensable rating for the headaches are not met prior to November 25, 2010.

Since November 25, 2010, the Veteran's headaches are not shown to be manifested by prostrating attacks occurring on an average of once a month over the last several months (the criteria for the next higher, 30 percent, rating).   One such headache has been noted during that time.  In fact, on November 2012 VA examination, the Veteran herself reported she was experiencing prostrating headaches at a frequency of one in 2 months.  Accordingly, the Board finds that a schedular rating in excess of 10 percent is not warranted at any time since November 25, 2010.

In addition, the Veteran's migraine headaches have never been productive of severe economic inadaptability to warrant a higher rating of 50 percent at any time during the appeal period.  The Veteran has reported experiencing 3-4 headaches a month.  During the January 2008 examination she indicated that she is able to perform daily functions during a flare-up.  She treats her headaches with Excedrin for migraines.  The November 2012 VA examiner determined that the Veteran's headache condition has no impact on her ability to work as a nurse.

For these reasons, the Board finds that a preponderance of the evidence is against the claim, and the appeal must be denied.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Foot Disability

There is no specific Code for right foot plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a, Code 5276 (for flatfoot) or 5284 (as other foot injury). 

Under Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted.  When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral. 

Under Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate foot injuries, and a 20 percent rating is warranted for moderately severe foot injuries. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board also notes that the criteria for rating skin disability were revised, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008", but that a Veteran rated under the criteria in effect prior to that date may request review under the revised criteria.  The instant claim for increase was received prior to October 23, 2008.  Neither the Veteran nor her representative has requested review under the revised criteria; therefore, those criteria are not for consideration.
Under the criteria in effect prior to October 23, 2008, scars other than on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Codes 7801-7805.

On January 2008 VA examination, the Veteran reported having constant right arch and heel pain that was localized, aching, and sharp and dull at the heel.  It was a 3 on a scale from 1-10, with 10 being the worst.  It could be elicited by physical activity and was relieved with medication.  She could function with the pain without medication.  The current treatment was with inserts.  On examination, the Veteran's posture and gait were normal and examination of her feet did not reveal any signs of abnormal weight-bearing.   Examination of the right foot found no painful motion, edema, weakness, or muscular atrophy.  There was active motion in the metatarsophalangeal joint of the right great toe, and her gait was within normal limits. There was no pes planus and the Veteran did not have any limitation with standing and walking.  She reported that the symptoms and pain were not relieved by corrective shoes.  Gross examination of all other joints and muscles was within normal limits. 

A July 2009 VA evaluation was negative for muscle pain and weakness, joint aches, joint swelling, and joint stiffness. 

On November 2012 VA scars examination, it was noted that the Veteran had a surgical scar status post heel spur repair.  Examination found a 0.8 cm linear scar on her right medial mid-heel.  She denied pain or any other concerns regarding the scar on the right foot, and no pain or other problems were found with the scar.  
Concerning the foot, the Veteran indicated that she was currently having an aching, nagging, and chronic pain over her right heel and arch, and that it was worse in the morning and after initially rising from prolonged inactivity.  She reported that she had to sit and rest after prolonged standing greater than 2 hours, and that she was a nurse and did a lot of standing.  She wore custom shoe orthotics and Z-coil shoes which were especially made for plantar fasciitis.  She reported taking Excedrin, Aleve, or Advil as needed for foot pain.  She did not have metatarsalgia. Imaging studies revealed mild hallux valgus deformity with probable minimal 1st metatarsophalangeal joint degenerative arthritis.  There were no other significant diagnostic test findings.  The examiner indicated that the Veteran's foot condition had no impact on her ability to work. 

A higher initial rating of 10 percent is warranted for the Veteran's right foot plantar fasciitis (status post heel spur repair) with scar.  Although painful motion was not objectively shown during the 2008 and 2012 VA examinations, the Veteran has competently reported chronic, aching, sharp, and nagging pain over her right heel and arch.  See eg., January 2008 and November 2012 VA examination reports; September 2008 VA Form-9.  As her right foot/arch is painful, the Board finds that, pursuant to 38 C.F.R. § 4.59 and Burton, supra, a minimum compensable rating, ten percent, is warranted.

However, a rating higher than 10 percent is not warranted.  The Veteran's right foot disability may not be reasonably considered analogous to severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, to warrant a higher rating under DC 5276.  In addition, there is no evidence that her disability is analogous to a moderately severe foot injury to warrant a higher rating under DC 5284.  The examination findings and treatment reports note a normal gait and no indication of any abnormal weight-bearing of the foot.  There is no indication of swelling on use or characteristic callosities.  During the November 2012 examination, the Veteran indicated that she could stand up to 2 hours and did a lot of standing in her work, and the examiner opined that the Veteran's foot disability had no impact on the Veteran's ability to work.  

The Board also considered whether a separate compensable rating is warranted for the Veteran's right heel post-surgical scar under the criteria for rating skin disabilities; however the scar is essentially well-healed.   Diagnostic Codes 7801 and 7802 are inapplicable because the Veteran's scar is not deep (associated with underlying tissue damage); does not cause limitation of motion; nor does it involve an area of 144 square inches or more.  Hence, these Codes will not be addressed further.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  Similarly, Diagnostic Codes 7803, 7804, and 7805 are inapplicable because the Veteran's right heel scar is not unstable, is not noted as painful, and does not cause limitation of function.   Instead, on November 2012 VA examination, the Veteran had no concerns, and no associated impairment was found.  Accordingly, a compensable rating for right heel scar under Codes 7801-7805 is not warranted at any time during the rating period.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of her disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria contemplate the Veteran's service-connected migraine headaches and right foot plantar fasciitis.  There is no evidence in the record or allegation of symptoms of and/or impairment due to migraine headaches or the right foot disorder not encompassed by the criteria for the schedular ratings assigned.   Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran is currently employed as a nurse and studied nursing during the course of the claim, thus, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

An initial compensable rating for migraine headaches prior to November 24, 2010, and a rating in excess of 10 percent for migraine headaches thereafter, is denied. 

An initial 10 percent rating, but no higher, for right foot plantar fasciitis (status post heel spur repair) with scar, is granted throughout the appeal period, subject to the laws and regulations governing monetary benefits.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


